*6ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that as a matter of reciprocal discipline, STEVEN BLUMROSEN of TUCSON, ARIZONA, who was admitted to the bar of this State in 1984, should be suspended from the practice of law for a period of eighteen months on the basis of respondent’s eighteen-month suspension from practice in Arizona for conduct that in New Jersey would be in violation of RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), and RPC 8.1(b) (failure to cooperate with ethics authorities);
And the Disciplinary Review Board having concluded that respondent should not be reinstated to practice in New Jersey unless and until he is reinstated in Arizona;
And good cause appearing;
It is ORDERED that STEVEN BLUMROSEN is suspended from the practice of law for a period of eighteen months, and until the further Order of the Court, retroactive to May 15,1996; and it is further
ORDERED that no petition for reinstatement to practice be filed unless and until respondent is restored to practice in Arizona; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*7ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.